DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 03/13/2021 has been entered with pending Claims 1-20. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art of record fails to disclose, teach, or suggest the following:
performing depth map inference using the pair of images and a trained neural network model that comprises a plurality of operations, in which at least some of the operations of the plurality of operations of the trained neural network model are performed by a hardware accelerator component that is communicatively coupled to the processor unit, wherein the trained neural network model was obtained, at least in part, by training a neural network model using a bit representation conversion to simulate use of the hardware accelerator component when the trained neural network is deployed;
Claims 2-9 are dependent upon Claim 1 and are, therefore, allowable.

Independent Claim 10 has been amended and is allowable because the prior art of record fails to disclose, teach, or suggest the following:
performing depth map inference using the pair of images and a trained neural network model that comprises a plurality of operations, including a plurality of convolutions and deconvolutions, and that has been configured to reduce computation requirements by: comprising at least two convolution operations, in which each convolution operates  on image-related data corresponding to the first image and on image-related data corresponding to the second image separately instead of operating on a combination of the image- related data corresponding to the first image and the second image, and wherein the convolution operations share parameters;
Claims 11-15 are dependent upon Claim 1 and are, therefore, allowable.

Independent Claim 16 has been amended and is allowable because the prior art of record fails to disclose, teach, or suggest the following:
performing depth map inference using the pair of images and the trained neural network model that comprises a plurality of operations, in which at least some of the operations of the plurality of operations of the trained neural network model are performed by the hardware accelerator component that is communicatively coupled to the processor unit, wherein a neural network model used in training the trained neural network model comprised one or more data augmentation layers and one or more sampling layers that absent in the trained neural network model to improve processing time;
Claims 17-20 are dependent upon Claim 1 and are, therefore, allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667